DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	According to paper filed February 17th 2022, claims 1-20 are pending for examination with a June 29th 2017 priority date under 35 USC §111(a) and 35 USC §120.
	By way of the present Amendment, claims 1-20 are amended, no claim is canceled or added.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 9-11, 14-15, and 18-20 are rejected under 35 U.S.C. §102(a)(2) as being anticipated by Baldwin et al. (US 2017/0329552), hereinafter Baldwin.

Claim 1
“A fragment management method performed by a storage system” Baldwin [0023] discloses “integrating storage module 125 with a clustered file system; treating erasure codes of a single object distributed across various nodes as a unique data stream; and applying a migration policy according to highest access temperature recorded for an erasure code fragment”,

“wherein the storage system comprises first-level storage media and a second-level storage medium, wherein data fragments and a first parity fragment of the data fragments are located in the first-level storage media, wherein the fragment management method comprises” Baldwin [0045] discloses “[s]torage module 125 migrates the EC fragments, EC fragment parity, and other fragments to a higher storage tier upon determining the heat of the EC fragments and ‘object replicas’ increases (320) by invoking algorithm 230 and migration policy 245”:

“wherein a first first-level storage medium of the first-level storage media storing the first parity fragment is located in the first storage node, wherein the first migration instruction instructs the first storage node to migrate the first parity fragment to a second storage node in which the second-level storage medium is located” Baldwin [0045] discloses “[s]torage module 125 migrates the EC fragments, EC fragment parity, and other fragments to a higher storage tier upon determining the heat of the EC fragments and ‘object replicas’ increases (320) by invoking algorithm 230 and migration policy 245”;

“migrating the first parity fragment from the first-level storage media to the second-level storage medium and storing the first parity fragment in the second-level storage medium while the data fragments remain located in the first-level storage media” Baldwin [0036] discloses “[a]lgorithm 230 helps the migration of object 205 and ‘hot’ erasure code fragments to a faster storage tier. This migration is accompanied with the migration of the replica objects (i.e., storage nodes 220A-C), erasure code fragments to faster storage tier even if the access temperate is not ‘hot’ related to the original hot object 205 and ‘hot’ erasure code fragments”;

“wherein performance of the second-level storage medium is lower than performance of the first-level storage media” Baldwin [0036] discloses “[a]lgorithm 230 helps the migration of object 205 and ‘hot’ erasure code fragments to a faster storage tier. This migration is accompanied with the migration of the replica objects (i.e., storage nodes 220A-C), erasure code fragments to faster storage tier even if the access temperate is not ‘hot’ related to the original hot object 205 and ‘hot’ erasure code fragments”.

Claim 2
“wherein the storage system further comprises a third-level storage medium, and wherein the fragment management method further comprises: migrating a second parity fragment a first-level storage medium in the first-level storage media to the third-level storage medium, wherein performance of the third-level storage medium is between the performance of the second-level storage medium and the performance of the first-level storage media” Baldwin [0039] discloses “the fragments of object 205 at storage node 229A and storage node 229C (assuming two fragments are sufficient to reconstruct the object) increases, these fragments (i.e., EC1 and EC3) are migrated to first tier storage 135”;

“storing the second parity fragment in the third-level storage media” Baldwin [0039] discloses “these fragments (i.e., EC1 and EC3) are migrated to first tier storage 135, whereas EC2 becomes colder and is migrated to second tier storage 140 or third tier storage 145”.

Claims 5-6
Claims 5 and 6 are rejected for the similar rationale given for claims 1 and 2 respectively.

Claim 9
“wherein the data fragments and the first parity fragment meet an erasure code (EC) algorithm” Baldwin [0015] discloses “an erasure code object storage architecture built on FILE_HEAT supported clustered back-end storage.”

Claims 14-15
Claims 14 and 15 are rejected for the similar rationale given for claims 1 and 2 respectively.
Claims 18-20
Claims 18-20 are rejected for the similar rationale given for claims 9 and 1-2 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 3, 7, 12, and 16 are rejected under 35 U.S.C. §103 as being unpatentable over Baldwin et al. (US 2017/0329552), hereinafter Baldwin, and further in view of Bakre et al. (US 2022/0278913), hereinafter Bakre.

Claim 3
“wherein the second parity fragment is configured to check a subset of the data fragments” Bakre [0044] teaches “other numbers and types of copies and fragment … can be generated based on the storage node computing device level data protection scheme”.

Baldwin and Bakre disclose analogous art. However, Baldwin does not spell out the “subset of data fragments” as recited above. It is disclosed in Bakre. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Bakre into Baldwin to enhance its fragment data structural functions.

Claims 7 & 12 & 16
Claims 7, 12, and 16 are each rejected for the similar rationale given for claim 3.

Claims 4, 8, 13, and 17 are rejected under 35 U.S.C. §103 as being unpatentable over Baldwin et al. (US 2017/0329552), hereinafter Baldwin, and further in view of Bakre et al. (US 2022/0278913), hereinafter Bakre, and Blaum et al. (US 2016/0211869), hereinafter Blaum.

Claim 4
“calculating the second parity fragment using a local reconstruction code (LRC) technology on the data fragments” Blaum [0036] teaches a daptive file system erasure coding module, including product codes and local reconstruction codes”.

Baldwin, Bakre, and Blaum disclose analogous art. However, Baldwin does not spell out the “local reconstruction code” as recited above. It is disclosed in Blaum. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Blaum into Baldwin to enhance its fragment data structural functions.

Claims 8 & 13 & 17
Claims 8, 13, and 17 are each rejected for the similar rationale given for claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175